Case 1:15-cr-00385-AJN Document 124 Filed 07/03/19 Page 1 of 4

se ni Eh SATO

oe)

UNITED STATES DISTRICT COURT a
SOUTHERN DISTRICT OF NEW YORK i. Oe ys BE

 

an ey ee
United States of America, I an Te 0 3-209
=

_~V—
15-cr-385 (AJN)
Joseph Dwyer,

OPINION & ORDER
Defendant.

 

 

ALISON J. NATHAN, District Judge:

Before the Court is Defendant Joseph Dwyer’s second request for the early termination of
his term of probation. For the reasons that follow, this request is granted, in part.
I. BACKGROUND

Joseph Dwyer pleaded guilty to conspiracy to bribe an employee of a local government
agency that receives federal funding in violation of 18 U.S.C. § 371 on January 19, 2016. See
Dkt. No. 68. Taking into account Dwyer’s non-existent criminal history, the Sentencing
Guidelines’ range for this crime was 10—16 months of incarceration. See Dkt. No. 106 at 7:7-9.
At the sentencing hearing on May 20, 2016, the Court noted that this conviction was Dwyer’s
first offense; that he pleaded guilty and accepted responsibility; that he was going to suffer
serious consequences to his livelihood as a result of the conviction; and that the letters submitted
on Dwyer’s behalf showed that he was a hard-working individual dedicated to public service.
See id, at 34:23-35:1. In light of these factors, the Court determined that a non-incarceratory ~
sentence was appropriate. Accordingly, the Court sentenced Dwyer to a five-year term of
probation. Jd. at 37:4-5; Dkt. No. 101.

On May 23, 2017, Dwyer sent a letter to the Court requesting that the Court terminate his

probation early. See Dkt. No. 116. At that time, the Government and Dwyer’s Probation Officer
1

pomeranian me mae
Popes ses rete
s
t oe cone
: oN :
ai ° .

|
0

 

 

 
Case 1:15-cr-00385-AJN Document 124 Filed 07/03/19 Page 2 of 4

indicated that they had no objection to early termination. See Dkt. No. 119. The Court
nonetheless denied this request in an Order dated October 25, 2017.

On March 11, 2019, Dwyer sent a second letter to the Court requesting early termination
of his period of probation. As of the date of this Order, Dwyer has served approximately 37
months of his 5-year probationary sentence.
I. DISCUSSION

As the Court explained in its October 25, 2017 Order, after a defendant has served at least
one year on probation, the Court “may . . . terminate a term of probation previously ordered and
discharge the defendant, ...if it is satisfied that such action is warranted by the conduct of the
defendant and the interest of justice.” 18 U.S.C. § 3564(c). The Court must consider the factors
set forth in 18 U.S.C. § 3553(a) “to the extent that they are applicable” in making a termination
determination pursuant to § 3564(c). The 3553(a) factors are:

(1) the nature and circumstances of the offense and the history and characteristics
of the defendant;
(2) the need for the sentence imposed—
(A) to reflect the seriousness of the offense, to promote respect for the
law, and to provide just punishment for the offense;
(B) to afford adequate deterrence to criminal conduct,
(C) to protect the public from further crimes of the defendant; and
(D) to provide the defendant with needed educational or vocational
training, medical care, or other treatment in the most effective manner;
(3) the kinds of sentences available;
(4) the kinds of sentence and the sentencing range established for—
(A) the applicable category of offense committed by the applicable
category of defendant as set forth in the [Sentencing Guidelines] . . .
(5) any pertinent policy statement—
(A) issued by the Sentencing Commission...
(B) that .. . is in effect on the date the defendant is sentenced.
(6) the need to avoid unwarranted sentence disparities among defendants with
similar records who have been found guilty of similar conduct; and
(7) the need to provide restitution to any victims of the offense.
Case 1:15-cr-00385-AJN Document 124 Filed 07/03/19 Page 3 of 4

18 U.S.C. § 3553(a). The Second Circuit has explained that early termination of probation may
be appropriate “to account for new or unforeseen circumstances,” like “exceptionally good
behavior by the defendant.” United States v. Lussier, 104 F.3d 32, 36 (2d Cir. 1997)
(considering a request in the analogous context of early termination of supervised release).
Though new or changed circumstances are not a prerequisite to early termination, see United
States v. Parisi, 821 F.3d 343, 347 (2d Cir. 2016) (per curiam), a defendant’s full compliance
with the terms of probation, without more, generally does not warrant early discharge from
probation, see United States v. Rusin, 105 F. Supp. 3d 291, 292 (S.D.N.Y. 2015). After all, if
every defendant who complied with the terms of a probationary sentence were entitled to early
termination of that sentence, “the exception would swallow the rule.” United States v. Medina,
17 F. Supp. 2d 245, 247 (S.D.N.Y. 1998).

In rejecting the previous request for early termination of probation, the Court noted that
though Dwyer’s probation officer had stated that Dwyer had taken advantage of the opportunities
afforded to him and made “great strides,...there [was] no evidence about what those strides were
or what progress Dwyer ha[d] made.” Dkt. No. 120. Thus, there was no evidence that Dwyer
had done more than “fully comply with the terms of probation,” which, as discussed above, is
not generally sufficient to justify early termination of probation. Jd. In support if his second
request, Dwyer has included evidence of the substantial steps he has taken to reintegrate in the
community and turn his life in a positive direction. These steps include obtaining a Certificate of
Relief from Disabilities, reinstatement of his Private Investigation License, and issuance of a
Security License. See Dkt. No. 123. This evidence, combined with the statement of Dwyer’s
probation officer, suggest “exceptionally good behavior” that may warrant a reduction in the

term of probation. Lussier, 104 F.3d at 36.
Case 1:15-cr-00385-AJN Document 124 Filed 07/03/19 Page 4 of 4

On the other hand, the Court is cognizant of the need to ensure that the sentence imposed
accurately reflects the seriousness of Dwyer’s offense, constitutes just punishment, and affords
adequate deterrence to criminal conduct. Indeed, the sentence as originally imposed was below
the range indicated in the Sentencing Guidelines, and took into account the mitigating aspects of
Dwyer’s individual characteristics and the impact of a conviction on Dwyer’s livelihood. At
present, Dwyer has served only approximately 37 months of his five-year term; immediate
termination of his term of probation would result in a sentence substantially below the
Guidelines range, and would not adequately reflect the interests reflected in the § 3553(a)
factors.

Considering both Dwyer’s exceptional progress and the purposes set forth § 3553(a), the
Court concludes that a modest reduction in his term of probation is appropriate. The Court
determines that a reduction of the probationary term from five to four years is warranted by
Dwyer’s conduct and the interest of justice. Accordingly, the Court grants Dwyer’s second
request for early discharge from probation, in part.

Il. CONCLUSION

For the reasons set forth above, Dwyer’s term of probation shall be terminated and

Dwyer discharged after a period of 48 months. This Order will be mailed by Chambers to the

pro se Defendant.

  

SO ORDERED.
% |
Dated: July , 2019 \ |
New York, New York /

    

“ALISON J. NATHAN
United States District Judge

 
